GUERRERO, Judge
(dissenting):
I respectfully dissent from my brothers in affirming the findings and sentence in this case, although I share fully in the majority’s discussion of the need for the naval service to ensure a timely review process for all courts-martial. If the Judge Advocate General of the Navy does not impose such a time requirement on convening authorities then it may be time for a court imposed requirement.1
On the state of the record before this Court I cannot affirm either the findings or the sentence, not because I find any prejudice occasioned by the delay to appellant himself, but because the delay has resulted in what to me is an untrustworthy record.
The copy of the record of trial presented to the Court lacked the referral page of the charge sheet, the convening order and the first modification to the convening order. The referral page of the charge sheet provided by the Government at our request appears to be a copy of a copy. Contrary to the assertion made in the “certificate of substituted service” dated 26 May 1993, appellant requested at trial that the record of trial be served on him. Record at 363. There is no evidence of that. The first nine pages of the record (to include arraignment and the copy of charges and referral in the record) were not authenticated until 11 May 1994.
A copy of a record of trial tried in 1985 appeared before this Court in 1993, with no explanation of its discovery or tardiness in reaching the Court.2 In order to give ere*726dence to the convening authority’s action taken in the eighth year after the trial I would have to presume regularity of the proceedings. On the basis of the record before us, such regularity should not be inferred. By accepting this record at face value, the Court is acknowledging and condoning dereliction of duty by several officers (the staff judge advocate who should have made a recommendation and the convening authority who should have taken action eight years ago).
Had some explanation been provided the Court of where this record languished for eight years prior to the convening authority’s action in July 1993, what obstacle(s) prevented action earlier, what steps were taken to ensure no prior action had been taken on the case, where the original record was sent, whether appellant was placed on appellate leave (which might indicate a previous action), then I might be able to consider the record.
The demonstrable harm to appellant required by United States v. Clevidence, 14 M.J. 17 (C.M.A.1982) before remedial action is taken is moot, because we should find the procedure inadequate and refuse to speculate about what those who were responsible for acting on this case actually did.3
The Government should be held accountable for its delay. The lack of speedy action in this case prevents me from finding an adequate record to consider and I would therefore set aside the findings and sentence and dismiss the charges.

. An outside limit of one year from date of sentence to forwarding of record to the appellate review activity, with an explanation of any extenuating circumstances, would seem adequate.


. Neither the Staff Judge Advocate’s recommendation nor the Convening Authority's Action mentions the date of trial. The only notice to the convening authority that something might have been amiss was the SJA's remark at paragraph 1d(6)(b): “The delay in completing the post-trial review and action on this case was the result of the apparent loss of the original record of trial. *726There is no intended prejudice towards the accused.”


. We do know that someone did not copy the record completely, that apparently no one attempted to send the record to appellant, that no recommendation or action or court martial promulgating order were done (or that if they were copies were not placed in the copy of the record considered here), and that apparently no record was ever sent to the appellate review activity.